                      Case 2:12-cr-00319-JCM-GWF Document 394 Filed 04/24/20 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7     UNITED STATES OF AMERICA,                             Case No. 2:12-CR-319 JCM (GWF)
                 8                                           Plaintiff(s),                    ORDER
                 9             v.
               10      MARIA LARKIN,
               11                                          Defendant(s).
               12
               13             Presently before the court is Maria Larkin’s (“defendant”) emergency motion to modify
               14      sentence. (ECF No. 393). In light of the nature and circumstances surrounding defendant’s
               15      motion, the court orders an expedited briefing schedule. The government shall file a response, if
               16      any, on or before Friday, May 1, 2020. Defendant shall file her reply, if any, on or before
               17      Wednesday, May 6, 2020.
               18             Accordingly,
               19             IT IS SO ORDERED
               20             DATED April 24, 2020.
               21
               22                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
               23
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
